Citation Nr: 0710563	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-21 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder.  

2.  Entitlement to an increased rating for a left shoulder 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from September 1958 to 
January 1979.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The reopened claim of entitlement to service connection for a 
skin disorder is addressed in the REMAND portion of this 
decision, and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for further 
development.  The veteran will be notified if any further 
action on his part is required.


FINDINGS OF FACT

1.  An unappealed November 1997 RO rating decision denied a 
claim of entitlement to service connection for skin disorder 
on the basis that skin disease did not first manifest in 
service and/or was not shown to be causally related to 
service.

2.  Evidence received since the November 1997 RO rating 
decision, when considered together with all of the evidence, 
is new and material as it tends to suggest a recurrent skin 
disorder first manifested in service.  

3.  The veteran's service-connected left shoulder disability 
is manifested by a history of recurrent dislocation with 
residual capsular laxity and some instability, 64 degrees of 
elevation when considering functional impairment and 
degenerative arthritis; nonunion, fibrous union or loss of 
head of the shoulder is not shown.







CONCLUSIONS OF LAW

1.  The November 1997 RO rating decision that denied service 
connection for a skin disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 
(1997).

2.  The evidence received since the November 1997 RO rating 
decision is new and material, and the claim for this benefit 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.302 (2006).  

3.  The criteria for a rating in excess of 20 percent for the 
veteran's service-connected left shoulder disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5201, 5202 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the April 2004 VCAA letter have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought and the relative 
duties on the part of himself and VA in developing his 
claims.  He was specifically advised to submit all evidence 
in his possession.  Furthermore, he was advised of the 
definitions of both new and material evidence.  This letter 
did not specifically advise him of the basis for the prior 
final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
However, such error is non-prejudicial on the facts of this 
case as the claim is reopened.  As the increased rating claim 
is denied and a uniform rating remains in effect, there is no 
prejudice to the veteran in failing to notify him of the 
criteria for establishing an effective date of award for 
either claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The appellant has received all essential notice, 
has had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the duty to assist, the veteran's service medical 
records were already associated with the claims folder.  VA 
clinical records were associated with the claims folder.  The 
veteran in his November 2005 notice of disagreement argued 
that his November 2003 computed tomography (CT) scan records 
of his left shoulder disability showing an increase in 
severity were not obtained, however a review of the file 
found that this evidence has been associated with the claims 
folder.  There are no outstanding private medical records for 
which the veteran has both identified and authorized VA to 
obtain on his behalf.  A VA examination was provided to the 
veteran on his increased rating claim in June 2004.  The 
veteran has not claimed nor does the evidence suggest that 
his left shoulder disability increased in severity since this 
examination.  Notably, a CT scan radiologist reported that a 
magnetic resonance imaging (MRI) scan may be helpful in 
delineating muscle and tendon abnormality.  However, the 
record shows that the veteran is unable to undergo an MRI 
scan due to metallic foreign bodies.  Thus, the issue need 
not be remanded for a new VA examination.  VAOPGCPREC 11-95.  
As addressed in the remand following this decision, a medical 
examination and opinion is being obtained on the reopened 
skin disorder claim.  No additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claims.  

Analysis

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a skin 
disorder.  

Historically, the veteran raised a claim of entitlement to 
service connection for a skin disorder in December 1996.  At 
that time, he reported "SINCE 1979 I'VE suffered from 
bumps/pimples knots all over my body, neck head, that had to 
be treated and drained.  A severe rash is constant."  He 
alleged that his skin disorder, as well as other disorders, 
was caused by his two tours of duty in Vietnam.  In a VA Form 
21-4138 received in May 1997, he stated that he first noticed 
pimples on many parts of his body when retiring from the 
Marine Corps in 1979.  The first spot appeared on his 
buttocks, then spread to his legs, neck, head (under hair) 
and back.  They sometimes grew and had to be drained.  He 
also had a rash on his arms.  His physicians did not know the 
etiology of the disorders.

Evidence of record included the veteran's service medical 
records showing his treatment for multiple chigger bites in 
April 1965 assessed as folliculitis involving the bilateral 
upper thighs; a meibomian cyst of the left upper lid in 
September 1966 and body itch resulting from numerous insect 
bites in December 1968.  In August 1975, he was treated for 
contact dermatitis of both arms, otherwise described as an 
urticarial rash.  He was noted to have had an allergic 
reaction to a fluid the night before.  Later that month, his 
rash spread to his hand, arm and torso and he was assessed 
with scabies.  He later had a sebaceous cyst of the testicle 
removed.  A June 1980 temporary disability retired list 
(TDRL) examination showed a lung biopsy scar of the chest, 
but otherwise indicated a normal clinical evaluation of the 
skin.

Private medical records beginning in 1992 first show his 
September 1996 treatment for a recurrent rash of both arms 
unrelieved with Atarax.  VA skin examination in August 1997 
found that the veteran had boils involving his legs, abdomen, 
chest, back and buttocks.  Unretouched photographs were taken 
and are associated with the claims folder.

By rating action in November 1997, the RO denied service 
connection for a skin disorder.  The RO implicitly found that 
the veteran's skin disease(s) did not first manifest in 
service and/or was not shown to be causally related to 
service.  The veteran was notified of the determination and 
informed of appellate rights and procedures during the same 
month the decision was rendered.  However, he did not 
initiate an appeal and the decision therefore became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 
20.302, 20.1103 (1997).

The veteran filed a claim of entitlement to service 
connection for skin cancer in September 2001.  At that time, 
he reported the appearance of a left forearm sore in January 
2001 that was diagnosed as cancer that he believed was due to 
Agent Orange exposure.

Evidence added to the record since November 1997 included a 
May 2000 private medical record recording the veteran's 
three-year history of a muculo-papular pruritic rash, 
beginning on the forearms and spreading over his body, 
starting from February/March and resolving in November.  He 
was referred for an allergen consultation.  He had been 
working as a "bush hogger."  VA clinical records showed 
removal of superficially invasive small cell carcinoma (SCC) 
of the left forearm in May 2001 and treatment for systemic 
vascular reaction to hymenoptera insects (yellow jackets) and 
contact dermatitis for the forearms (irritant v. allergic) in 
July 2001.  A November 2001 dermatology consultation noted 
the presence of moderate to severe actinic damage.  The 
veteran also had a mobile firm nodule to the upper back 
diagnosed as a cyst.  

A November 2002 RO rating decision denied service connection 
for small cell carcinoma due to Agent Orange exposure on the 
basis that skin cancer had not been shown to manifest to a 
compensable degree within one year from discharge from 
service, and there was no evidence to establish direct 
service connection.  The RO did not consider the other skin 
disorders previously diagnosed.

The veteran filed a notice of disagreement (NOD) in January 
2003 arguing that his doctor stated the cancer was caused by 
something in his blood, and that other cancers would 
eventually appear on his body.  He reported exposure to Agent 
Orange in service. 

A May 2003 Statement of the Case (SOC) notified him that 
service medical records did not show treatment for small cell 
carcinoma in service, and that the presumptive provisions of 
38 C.F.R. § 3.309(e) did not link such disease to Agent 
Orange exposure.  The veteran did not submit any evidence or 
argument responding to the SOC within the applicable appeal 
period, and that decision is final.  38 U.S.C.A. § 7105(d) 
(West 2002); 38. C.F.R. §§ 3.104, 20.302(b), 20.1103 (2002).

The veteran filed a claim to reopen in January 2004.  He 
argued entitlement to service connection for sores covering 
his body that first manifested during his tour in South 
Vietnam.  He walked, lay and slept in rice paddies and had a 
limited supply of fresh water.  He stated that the rice 
paddies were unsanitary by being infected with human and 
animal feces as well as being a breeding ground for leeches, 
mosquitoes and diseases.  He believed some of his sores may 
be Chloracne.

Additional medical evidence received shows the veteran's 
treatment for purigo nodularis of the right cheek and arm, 
eczema/psoriasis, and recurrent folliculitis.  An April 2004 
clinical record recorded the veteran's belief that his 
eczema/psoriasis was from lying in rice paddies.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  Evidence is presumed credible for the purposes 
of reopening unless it is inherently false or untrue.  Duran 
v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  The evidence relied upon in 
reopening the claim must be both new and material.  Smith v. 
West, 12 Vet. App. 312 (1999).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).

The veteran served in the Republic of Vietnam during the time 
period from January 1962 to May 1975.  As such, he is 
presumed to have been exposed to a herbicide agent used in 
support of United States and allied military operations, 
including 2,4-D, 2,4,5-T and its contaminant TCDD, cacodylic 
acid, and picloram.  38 C.F.R. § 3.307(a)(6) (2006).  
However, his diagnosed skin diseases are not among the 
diseases listed as associated with exposure to herbicides.  
See 38 C.F.R. § 3.309(e) (2006).

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Disease 
Not Associated With Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
rationale employed in Combee also applies to claims based on 
exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 
(1997).

The veteran has sought to reopen his claim of entitlement to 
service connection for a skin disorder manifested by 
recurrent lesions.  The RO last denied this claim in November 
1997.  Evidence added to the record shows the veteran's 
treatment for various skin diseases, to include folliculitis, 
dermatitis and a macular-papular type rash.  This new 
evidence suggests a possible allergen irritant causing the 
skin eruptions that may be seasonal in nature.  The physical 
manifestations of the skin disorders are similar in 
characteristic to those documented as treated in service.  
The veteran has claimed continuity of symptomatology 
reporting active and inactive stages.  See generally Ardison 
v. Brown, 6 Vet. App. 405 (1994).  The Board finds that the 
evidence received since the November 1997 rating decision, 
when considered together with all of the evidence, is new and 
material as it tends to suggest a recurrent skin disorder 
first manifested in service.  The claim, therefore, is 
reopened for review on the merits.  

As addressed in the remand following this decision, further 
adjudication of the claim on the merits is deferred pending 
additional development.

Entitlement to an increased rating for a left shoulder 
disorder.

The present appeal involves the veteran's claim that the 
severity of his service-connected left (minor) shoulder 
disability warrants a disability rating in excess of 20 
percent.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's service-connected left shoulder disability has 
been rated by the RO under the provisions of Diagnostic Code 
5202.  Under this regulatory provision, a 20 percent rating 
is warranted for impairment of the humerus (minor) by 
malunion with moderate or marked deformity; or recurrent 
dislocation of the shoulder at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements, or 
infrequent episodes and guarding of all movement only at 
shoulder level.  A 40 percent for the minor arm is warranted 
for fibrous union of the shoulder, a 50 percent rating for 
the minor arm is warranted for nonunion (false flail joint), 
and a 70 percent rating is warranted loss of head of shoulder 
(flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202 
(2006).

Other applicable codes include Diagnostic Code 5201 for 
limitation of motion of the arm.  Under this regulatory 
provision, the 20 percent rating contemplates the arm (minor) 
limited to shoulder level or limited to midway between the 
side and shoulder level.  A rating of 30 percent is warranted 
where the minor arm is limited to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  A 30 percent rating 
is also warranted for ankylosis of the scapulohumeral 
articulation intermediate between favorable and unfavorable.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  The regulations 
define normal range of motion for the shoulder as forward 
flexion from zero to 180 degrees, abduction from zero to 180 
degrees, external rotation to 90 degrees, and internal 
rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I (2006).  
With forward elevation (flexion) and abduction, range of 
motion for the arm is from the side of the body (zero 
degrees) to above the head (180 degrees) with the mid-point 
of 90 degrees where the arm is held straight out from the 
shoulder.  Id.  

Historically, the veteran identified being right hand 
dominant on his August 1958 enlistment examination.  He 
exhibited symptoms of what appeared to be dislocation of the 
left shoulder spontaneously reduced, and was provided a 
profile preventing him from pull-ups or swimming.  A Medical 
Board Report in September 1974 found his left shoulder 
rehabilitated allowing him for full unrestricted duty.

VA examination in August 1997 diagnosed status post 
dislocation of the left shoulder with recurrent dislocation 
and anterior capsular laxity with tendency to recurrent 
dislocation.  However, the veteran was not likely to develop 
a recurrent dislocation if he avoided the position of 
dislocation which was abduction and external rotation, 
particularly with any kind of force.  The examiner also 
indicated that the veteran would have significant functional 
impairment only with a recurrent shoulder dislocation.

An RO rating decision in March 1998 granted service 
connection for left shoulder anterior capsular laxity with 
tendency to recurrent dislocation, and assigned an initial 20 
percent evaluation under Diagnostic Code 5202.

The veteran filed his claim for an increased rating in 
January 2004.  He reported an inability to lift his left arm 
above his shoulder without a lot of pain.  He could also no 
longer sleep on his left side.  He reported that a CT scan of 
the left shoulder conducted at VA showed inflammation of the 
joint and degenerative joint disease.

VA medical records from 2002 to 2004 reflect the veteran's 
complaints of left shoulder pain.  On VA examination in June 
2004, the veteran reported left shoulder pain that interfered 
with his sleep.  He avoided dislocations by restricting 
overhead movement.  He had pain or aching during the day 
about 15 days of the month that was usually posterior in 
location.  He noted increased pain if attempting to elevate 
the arm above 90 degrees.  The examiner stated that the 
November 2003 CT scan verified some mild osteoarthritis 
changes in the acromioclavicular joint, as well as in the 
humeral head area.  There was no evidence of fracture or 
dislocation.  The current symptoms were primarily those of 
pain.  On examination, the left shoulder showed 90 degrees of 
glenohumeral abduction with 80 degrees of external rotation 
and 45 degrees of internal rotation.  The movements above the 
head did not seem painful at the limits.  The strength of the 
musculature about the shoulder, including the rotator cuff, 
seemed normal.  There was no superficial tenderness or muscle 
spasm.  The diagnosis was recurrent dislocation of the left 
shoulder, which had some laxity and which, apparently, still 
had some instability.  The veteran had controlled his 
instability by voluntary restrictions placed on use of the 
left shoulder limiting his up and down reach.  His main 
problem was with pain that probably compared to subtracting 
another 20 percent of his shoulder movement.  In an addendum, 
the examiner stated that the veteran did not use assistive 
devices, did not have flare-ups or additional limitation with 
flare-ups, repetitive use did not cause special problems, and 
he had not had any incapacitating episodes due to the left 
shoulder.

The lay and medical evidence establishes that the veteran's 
left should disability has a history of recurrent dislocation 
with residual capsular laxity and some instability.  The 
veteran has been able to avoid recurrent dislocation by 
avoiding certain types of movements, including limiting 
overhead movements.  This reflects functional impairment to 
at least shoulder level.  VA examination in June 2004 
measured glenohumeral abduction to 90 degrees and estimated 
an additional 20 percent range of motion loss due to pain.  A 
64 degrees range of elevation when considering 38 C.F.R. 
§§ 4.40 and 4.45 falls well short of those required for a 
higher 30 percent rating for range of motion loss under 
Diagnostic Code 5201.  Clearly, there is no ankylosis so 
consideration of a higher rating under Diagnostic Code 5202 
is not warranted.  The CT scan of the left shoulder found no 
evidence of nonunion or loss of head of the shoulder.  There 
are no radiographic or clinical findings of fibrous union of 
the shoulder.  The musculature of the shoulder and rotator 
cuff is normal and painful motion is not always present.  As 
such, a higher rating under Diagnostic Code 5202 is not 
warranted.  As his current rating contemplates painful 
motion, consideration of a separate rating for degenerative 
arthritis is not for consideration.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

On this record, the preponderance of the lay and medical 
evidence of record establishes that the veteran is not 
entitled to a rating in excess of 20 percent for his minor 
left shoulder disability.  The veteran's report of pain and 
functional limitations are deemed credible and consistent 
with the medical evidence of record.  However, his lay 
allegations of limitation of motion do not approach the level 
required for a higher rating.  Additionally, the clinical 
finding of record do not support those required for a higher 
ratings due to the characteristics of healing of the left 
shoulder joint.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).
 
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The claim of service connection for a skin disorder is 
reopened.  To this extent only, the appeal is granted.

The claim for an increased rating for left shoulder 
disability is denied.  



REMAND

As held above, the evidence of record tends to suggest that 
the veteran manifests a recurrent skin disorder first 
manifested in service.  The Board finds that medical 
examination and opinion is necessary to decide the claim.  
McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran for the following:
  a) request him to identify all private 
providers of treatment for his skin 
disorder(s) since his discharge from service, 
particularly from 1979 to 1992; and
  b) provide him notice of the criteria for 
establishing a disability rating and effective 
date of award consistent with the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  Obtain complete clinic records from the 
Dallas, Texas VA Medical Center (VAMC) since 
April 2005. 

3.  Upon completion of the above, schedule the 
veteran for VA skin examination.  The claims 
folder must be made available to the examiner.  
Following examination and review of the claims 
folder, the examiner should express opinion on 
the following questions:
        a) identify all current skin diseases 
present including the specific diagnosis, or 
diagnoses, of the veteran's recurrent macular-
papular type rash; and
        b) is it at least as likely as not (a 
likelihood of 50 percent or greater) that any 
currently diagnosed skin disease first 
manifested in service and/or is causally 
related to event(s) in service.  In deciding 
the question, the examiner is requested to 
comment upon the veteran's in-service 
treatment for chigger bites in April 1965 
assessed as folliculitis involving the 
bilateral upper thighs; body itch resulting 
from numerous insect bites in December 1968; 
and contact dermatitis of both arms, otherwise 
described as a urticarial rash, in August 1975 
that later spread to a rash on his hand, arm 
and torso and assessed as scabies.  

4.  Thereafter, readjudicate the claim on the 
merits.  If the claim remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the case 
and an appropriate period of time to respond.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  .  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


